Citation Nr: 1046398	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for residuals 
of a fracture of the C7 vertebrae with deformity of the vertebral 
body, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Indianapolis, Indiana.  

For the reasons set forth below, the issue of entitlement to a 
TDIU is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The service-connected residuals of a fracture of the C7 vertebrae 
with deformity of the vertebral body are manifested by forward 
flexion to no worse than 30 degrees and by increased pain, easy 
fatigability, lack of endurance, and additional loss of forward 
flexion of the cervical spine to no worse than 5 degrees upon 
repetitive use of the neck.  However, favorable ankylosis of the 
entire cervical spine, incapacitating episodes, and associated 
objective neurological abnormalities have not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for 
the service-connected residuals of a fracture of the C7 vertebrae 
with deformity of the vertebral body are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code (DC) 5235 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duties to notify and to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to inform a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In August 2005, September 2007, and October 2008 letters 
furnished to the Veteran in the present case, the RO provided him 
notice regarding what information and evidence is needed to 
substantiate his claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  These 
documents also informed the Veteran of the manner in which a 
disability rating, and an effective date, are assigned.  

Further, the letters advised the Veteran to submit evidence from 
medical providers; statements from others who could describe 
their observations of his disability level; and medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on his employment.  In addition, the 
correspondence provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
disability rating for his service-connected cervical spine 
disability.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (which stipulates that VCAA notice in a claim for 
increased rating need not be "veteran specific").  

The Board acknowledges that the September 2007 and October 2008 
letters were issued to the Veteran after the agency of original 
jurisdiction's (AOJ's) initial adjudication (and denial) of his 
increased rating claim in November 2005.  Importantly, however, 
the timing defect of this correspondence was cured by the AOJ's 
subsequent readjudication of the Veteran's appeal, and issuance 
of a supplemental statement of the case (SSOC), in July 2009.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  
Here, all efforts have been made to obtain relevant, identified 
and available evidence [including service treatment records, post 
service treatment records, medical records used in support of a 
Social Security Administration decision awarding disability 
benefits to the Veteran, and VA examination reports], and VA has 
notified the Veteran of any evidence that could not be obtained.  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

The Veteran was afforded pertinent VA examinations in October 
2005 and July 2009.  Significantly, the Board observes that the 
Veteran does not report that his service-connected cervical spine 
disability has worsened since he was last examined, and thus a 
remand is not required solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In addition, 
the Board finds that the reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative have 
not contended otherwise.  

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate his increased rating claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between VA and him in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Therefore, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the increased rating issue 
adjudicated herein and what the evidence in the claims file 
shows, or fails to show, with respect to this claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

By a November 1967 rating action, the RO granted service 
connection for residuals of a fracture of the C7 vertebrae with 
deformity of the vertebral body and awarded a compensable 
evaluation of 10 percent, effective from October 1967, for this 
disorder.  In an April 2004 rating decision, the RO awarded a 
higher evaluation of 20 percent, effective from January 2004, for 
this service-connected cervical spine disability.  The 
currently-appealed November 2005 rating action confirmed the 
20 percent evaluation for this disorder.  The Veteran's 
service-connected cervical spine disability remains evaluated as 
20 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2010).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

By reasonable doubt, it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2010).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  

According to the applicable rating criteria, the Veteran's 
service-connected residuals of a fracture of the C7 vertebrae 
with deformity of the vertebral body will be evaluated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, DC 5235, 5243 (2010).  

According to the General Rating Formula for Diseases and Injuries 
of the Spine, a 20 percent evaluation will be granted upon 
evidence of limitation of forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater than 
170 degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The following higher 
evaluations are warranted with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease:  30 percent 
(with evidence of either limitation of forward flexion of the 
cervical spine to 15 degrees or less or favorable ankylosis of 
the entire cervical spine); 40 percent (with evidence of 
unfavorable ankylosis of the entire cervical spine); and 
100 percent (with evidence of unfavorable ankylosis of the entire 
spine).  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2010).  

For VA compensation purposes, the following are the normal ranges 
of motion of the cervical spine:  forward flexion from zero to 
45 degrees, extension from zero to 45 degrees, left and right 
lateral flexion from zero to 45 degrees, and left and right 
lateral rotation from zero to 80 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 340 degrees.  
38 C.F.R. § 4.71a, Note 2 following General Rating Formula for 
Diseases and Injuries of the Spine (2010).  See also 38 C.F.R. 
§ 4.71a, Plate V (2010).  

Further, when a diagnostic code provides for compensation based 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2010) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability . . . [and] to recognize actually 
painful, unstable, or malaigned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint").  

Also, according to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
evaluation will be awarded upon evidence of incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  The following higher 
evaluations may be awarded:  20 percent (with evidence of 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months); 
40 percent (with evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months); and 60 percent (with evidence of 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months).  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2010).  See also 38 C.F.R. § 4.71a, Note 1 following 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2010) (for purposes of evaluations under 
DC 5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician)  

The spinal rating criteria also provide that any associated 
objective neurological abnormalities should be evaluated 
separately, under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note 1 following General Rating Formula for Diseases and 
Injuries of the Spine (2010).  

The Veteran contends that the service-connected residuals of a 
fracture of the C7 vertebrae with deformity of the vertebral body 
is more severe than the current evaluation indicates.  As noted, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity 
as determined by the clinical evidence of record.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  The Board finds that 
the pertinent medical findings, as shown in the multiple physical 
examinations and outpatient treatment sessions conducted during 
the current appeal, directly address the criteria under which the 
Veteran's service-connected cervical spine disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints of increased symptomatology.  

Throughout the current appeal, the Veteran has undergone multiple 
VA and private examinations, as well as outpatient evaluations, 
of his cervical spine.  According to these reports, during the 
current appeal, the Veteran has exhibited limitation of forward 
flexion of his cervical spine to no worse than 30 degrees.  In 
addition, the multiple examinations completed on his cervical 
spine during the current appeal have not shown favorable 
ankylosis of the Veteran's entire cervical spine.  These findings 
do not support the grant of the next higher rating of 30 percent 
for the Veteran's service-connected cervical spine disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010) (which requires evidence of either 
limitation of forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the cervical spine, for the 
grant of a 30 percent evaluation).  

The Board has considered the Veteran's complaints of neck pain.  
Indeed, evidence of record shows that the Veteran has sought 
periodic outpatient private and VA treatment for his neck pain 
throughout the appeal period.  He takes medication for this 
symptomatology but does not have a history of epidural injections 
for his neck pain.  According to the reports of the July 2009 and 
October 2005 VA examinations, after repetitive motion of the 
Veteran's neck, he complained of increased pain, easy 
fatigability, and lack of endurance.  

Importantly, however, the October 2005 VA examiner found only 
5 degrees of additional loss of motion of the Veteran's cervical 
spine as a result of repetitive neck use, and the July 2009 VA 
examiner found no change in the range of motion (e.g., no 
additional loss of motion) of the Veteran's cervical spine upon 
repetitive use.  In addition, the Veteran's activities of daily 
living were found to be only mildly impaired as a result of his 
neck pain.  

Consequently, and based on this evidence, the Board finds that 
the current 20 percent rating for the Veteran's service-connected 
cervical spine disability adequately portrays the functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his neck.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) & 38 C.F.R. § §4.40, 4.45, 4.59 (2010).  [As 
previously noted herein, the physical examinations conducted 
during the current appeal have shown limitation of forward 
flexion of the Veteran's cervical spine to no worse than 
30 degrees.  Even considering the additional 5 degrees of loss of 
motion of the Veteran's cervical spine shown at the October 2005 
VA examination, the Board finds that limitation of forward 
flexion of his cervical spine would still then be calculated to 
no worse than 30 degrees because the physical evaluation 
completed at that time initially showed 35 degrees of limitation 
of forward flexion of the cervical spine.  Evidence of limitation 
of forward flexion of the cervical spine to 15 degrees or less is 
necessary for the next higher evaluation of 30 percent.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).]  

Additionally, at no time during the initial portion of the appeal 
period has the Veteran described incapacitating episodes [e.g., 
periods of acute signs and symptoms due to intervertebral disc 
syndrome that require bed rest prescribed by a physician and 
treatment by a physician].  Indeed, medical records are also 
absent of any evidence of such symptomatology.  In fact, 
according to the reports of both the October 2005 and July 2009 
VA examinations, the Veteran did not have any incapacitating 
episodes or hospital admissions relating to his cervical spine 
disability in the 12-month periods prior to those evaluations.  
Thus, consideration of criteria listed under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is not appropriate.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2010).  See also 38 C.F.R. § 4.71a, Note 1 following 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2010).  

Moreover, the Board acknowledges that, at a February 2005 VA 
outpatient treatment session, the Veteran complained of 
intermittent tingling and numbness sensations in his hands.  A 
physical examination subsequently conducted at an October 2007 VA 
outpatient treatment session demonstrated mild diminishing deep 
tendon reflexes in the Veteran's upper extremities.  The treating 
nurse practitioner assessed cervical disc disease with 
radiculopathy.  Also, at a December 2007 VA outpatient treatment 
session, the Veteran complained of neck pain radiating down his 
right arm to his right wrist but denied any weakness, numbness, 
or change in dexterity of either upper extremity.  

Importantly, at the July 2009 VA spine examination, the Veteran 
specifically denied experiencing any neurological symptoms.  
Further, a neurological evaluation completed on his upper 
extremities at that time was essentially normal.  Consequently, 
and based on such evidentiary posture, the Board concludes that a 
separate compensable rating for objective neurological 
abnormalities associated with the service-connected cervical 
spine disability is not warranted.  38 C.F.R. § 4.71a, Note 1 
following General Rating Formula for Diseases and Injuries of the 
Spine (2010).  

Accordingly, the Board finds that the Veteran's neck 
symptomatology does not more nearly approximate the criteria for 
the next higher evaluation of 30 percent for the 
service-connected residuals of a fracture of the C7 vertebrae 
with deformity of the vertebral body at any time during the 
current appeal.  

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the service-connected 
residuals of a fracture of the C7 vertebrae with deformity of the 
vertebral body at any time during the current appeal.  That 
provision provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran may 
be awarded a rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
Id.  Neither has been shown in this case.  

Further, the threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology related to his neck and 
provide for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

A disability rating greater than 20 percent for the service-
connected residuals of a fracture of the C7 vertebrae with 
deformity of the vertebral body is denied.  


REMAND

In an August 2005 private medical record, the Veteran's treating 
doctor of osteopathy noted that the Veteran had "a lot of 
difficulty working."  Disabilities noted at that treatment 
session included spinal and foraminal stenosis, coronary artery 
disease, hyperlipidemia, hypertension, and chronic myalgias.  

In a November 2006 letter, this same private treating doctor of 
osteopathy recommended that the Veteran "go on 100% disability 
through the VA."  The basis for this opinion was "the 
multiplicity of . . . [the Veteran's] medical problems."  In 
particular, this doctor of osteopathy referenced the Veteran's 
cervical, lumbar, and left shoulder problems.  

Further review of the claims folder indicates that service 
connection is currently in effect for residuals of a fracture of 
the C7 vertebrae with deformity of the vertebral body (20%); 
bilateral hearing loss (10%); and tinnitus (10%).  An unappealed 
July 2009 rating action specifically denied service connection 
for disabilities of the lumbar spine and the left shoulder.  

In scheduling the July 2009 VA examination, the RO asked the 
examiner to express an opinion as to the effect of each of the 
Veteran's service-connected disability on his ability to engage 
in physical and sedentary employment, without regard to his age.  
A complete and thorough review of the report of the July 2009 VA 
examination indicates that the examiner did not provide the 
requested opinion.  

Consequently, the Board concludes that a remand of the Veteran's 
TDIU claim is necessary.  Specifically, on remand, the Veteran 
should be accorded pertinent VA examinations to determine, to the 
extent possible, the effect of solely his service-connected 
cervical spine, hearing loss, and tinnitus disabilities on his 
ability to maintain gainful employment.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for 
the following action:

1.  Schedule the Veteran for pertinent VA 
examinations to determine the impact of his 
service-connected residuals of a fracture 
of the C7 vertebrae with deformity of the 
vertebral body, bilateral hearing loss, and 
tinnitus on his ability to work.  The 
claims folder must be made available to 
the examiners in conjunction with the 
examinations.  All indicated studies, 
including X-rays, should be conducted.

All pertinent pathology which is found on 
examinations should be noted in the 
evaluation reports.  To the extent 
possible, the examiners should render 
opinions as to the impact of solely the 
Veteran's service-connected residuals of a 
fracture of the C7 vertebrae with 
deformity of the vertebral body, bilateral 
hearing loss, and tinnitus on his ability 
to obtain and maintain employment-
regardless of his age and without 
consideration of his various 
nonservice-connected disabilities.  
Complete rationale should be provided.  

2.  Following completion of the above, 
re-adjudicate the issue of entitlement to 
a TDIU.  If the decision remains in any 
way adverse to the Veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


